In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-08-00144-CR
______________________________


CARLOS B. VALENZUELA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Court at Law No. 3
Collin County, Texas
Trial Court No. 003-81833-08





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Carlos B. Valenzuela has appealed from a speeding ticket.  In the absence of a record, it
appears from our review of the appellate docketing statement that he chose to act pro se at trial and
remains pro se on appeal.  The appellate docketing statement also indicates that the judgment was
signed May 8, 2008, and that Valenzuela filed his notice of appeal June 5, 2008. (1)  According to the
information available to this Court, the record was due to be filed by September 5, 2008.
	On September 29, 2008, this Court sent Valenzuela a letter explaining to him that, as a
nonindigent, he was responsible for obtaining and paying for the preparation of the appellate record
and that it was past due.  We then warned him that, if we did not receive information showing that
he was making a tangible and substantial effort to prosecute the appeal by showing a reasonable
attempt to obtain the clerk's and reporter's records within ten days, we would conclude that he no
longer wished to pursue the appeal and that it would be subject to dismissal for want of prosecution. 
See Rodriguez v. State, 970 S.W.2d 133 (Tex. App.--Amarillo 1998, pet. ref'd); see also Tex. R.
App. P. 37.3(b).  His response was due by October 9, 2008.
	The matter has now been referred to the Court. 
 	To date, this Court has received no further communication from Valenzuela, and no portion
of the record has been filed.
	Over sixty days has elapsed.  We find no evidence of any tangible effort by Valenzuela, or
on his behalf, to pursue his appeal in the face of appropriate warnings.
	For that reason, we dismiss the appeal for want of prosecution.


							Josh R. Morriss, III
							Chief Justice

Date Submitted:	December 30, 2008
Date Decided:		December 31, 2008

Do Not Publish
1. This appeal was transferred to this Court from the Dallas Court of Appeals as part of the
docket equalization procedure instituted by the Texas Supreme Court.  

al court's decision to revoke his community
supervision for the offense of burglarizing a habitation.  The issues Cruz raises in this case are
identical to those he raised in Cruz v. State, No. 06-04-00065-CR.  Since the issues and arguments
are identical in both cases, for the reasons stated in Cruz v. State, No. 06-04-00065-CR, we affirm
the trial court's judgment in this case.  
 

                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          January 10, 2005
Date Decided:             January 25, 2005

Do Not Publish